Judgment reversed, on the law, on the facts and in the exercise of direction, and a new trial ordered, with costs to abide the event, unless plaintiff stipulates to accept $6,000, in which event the judgment is modified and, as so modified, affirmed, without costs. The damages awarded plaintiff are excessive in the *567circumstances. Although special damages are reflected in the verdict, the proof thereof in respect of the first cause of action is too vague, indefinite and insubstantial to warrant the verdict rendered. Concur — M. M. Frank, McNally and Stevens, JJ.; Breitel, J. P. and Valente, J., dissent and vote to affirm, in the following memorandum: We dissent and vote to affirm on the ground that the assessment of damages for false imprisonment is one peculiarly in the province of the jury. Moreover, in the case of a professional man, the amount awarded can hardly be said to be excessive. Settle order. [7 Misc 2d 859.]